Exhibit 99.2 Financial Statements of ACASTI PHARMA INC. Years ended February 28, 2015, 2014 and 2013 KPMG LLP 600 de Maisonneuve Blvd. WestSuite 1500 Tour KPMG Montréal (Québec) H3A 0A3 Telephone (514) 840-2100 Fax(514) 840-2187 Internetwww.kpmg.ca INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Acasti Pharma Inc. We have audited the accompanying financial statements of Acasti Pharma Inc., which comprise the statements of financial position as at February 28, 2015 and 2014, the statements of earnings and comprehensive loss, changes in equity and cash flows for each of the years in the three-year period ended February 28, 2015, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. Page 2 Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Acasti Pharma Inc. as at February 28, 2015 and 2014, and its financial performance and its cash flows for each of the years in the three-year period ended February 28, 2015 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. May 27, 2015 Montreal,Canada *CPA auditor, CA, public accountancy permit No. A119178 ACASTI PHARMA INC. Financial Statements Years ended February 28, 2015, 2014 and 2013 Financial Statements Statements of Financial Position 1 Statements of Earnings and Comprehensive Loss 2 Statements of Changes in Equity 3 Statements of Cash Flows 5 Notes to Financial Statements 6 ACASTI PHARMA INC. Statements of Financial Position February 28, 2015 and 2014 February 28, February 28, Assets Current assets: Cash $ $ Short-term investments (note 17 (e)) Trade and other receivables (note 4) Receivable from corporation under common control Receivable from parent corporation – Tax credits receivable (note 6) Inventories (note 7) Prepaid expenses Equipment (note 8) Intangible assets (note 9) Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables (note 10) $ $ Payable to parent corporation (note 5 (b)) – Derivative warrant liabilities (notes 11 (d) and 19) Total liabilities Equity: Share capital (note 11 (a)) Warrants (note 11 (d)) – Contributed surplus Deficit ) ) Total equity Commitments and contingencies (note 18) Subsequent event (note 22) Total liabilities and equity $ $ See accompanying notes to financial statements. On behalf of the Board: /s/ Jerald Wenker /s/Valier Boivin Jerald Wenker Valier Boivin Chairman of the Board Director 1 ACASTI PHARMA INC. Statements of Earnings and Comprehensive Loss Years ended February 28, 2015, 2014, and 2013 February 28, February 28, February 28, Revenue from sales $
